DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 2 and 4; therefore only claims 1, 3 and 5-14 remain for this Office Action.

Allowable Subject Matter
Claims 1, 3 and 5-14 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a highly-integrated multi-antenna array, comprising: a first conductor layer; a second conductor layer spaced apart from the first conductor layer by a first interval; a plurality of conjoined conducting structures electrically connecting the first conductor layer and the second conductor layer; a plurality of slot antennas, wherein, each of the slot antennas has a radiating slot structure and a signal coupling line, which partially overlap or cross each other, all of the radiating slot structures are formed at the second conductor layer, each of the signal coupling lines is spaced apart from the second conductor layer by a coupling interval and has a signal feeding point, and each of the slot antennas is excited to generate at least one resonant mode covering at least one identical first communication band; and a conjoined slot structure formed at the second conductor layer and connecting with all of the radiating slot structures; wherein, the first interval is in a range of 0.001 to 0.038 wavelength of the lowest operating frequency of the first communication band; wherein, the coupling interval is in a range of 0.001 to 0.035 wavelength of the lowest operating frequency of the first communication band; and wherein, the radiating slot structure has an open end located at an edge of the second conductor layer, and the signal coupling lines do not overlap and cross each other, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 3 and 5-14 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844